DETAILED ACTION
Election/Restrictions
Newly submitted claims 17-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly amended claims 17-19 are directed to an indication of height level of the skin contacting surfaces which is directed to Figures 11a/b and 12. The prior office action on the merits was examined to Figure 2, which is where majority of the claimed subject matter (that was not considered to be generic) was directed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17-19 have been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The amendment filed July 27, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Regarding claim 1 (line 20) 1 ≤ N2 ≤ N” is new matter. The disclosure has not set forth what structure is defined by “N.” The disclosure has only set forth structures related to N1 and N2.
Applicant is required to cancel the new matter in the reply to this Office Action.





Claim Objections
Claim 14 is objected to because of the following informalities: The phrase “a user operable operating member” should be “a user operating member”.  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the operating member” (claim 14, lines 25-26)” and “one-way clutch structure (Claim 14, line 30)” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15, and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons set forth above. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 14 recites the broad recitation “a user operable operating member configured to rotate the external cutting member about the axis of rotation,” and the claim also recites “the operating member is coupled to the external cutting member by means for a one-way clutch structure allowing motion of the operating member relative to the external cutting member in the rotational direction” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, and 15 are rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20020029479 to Nakano in view of US Patent Application Publication No. 20040205969 to Haites et al.
In re claim 1, as best understood, Nakano teaches a shaving unit (Fig. 1a) comprising a housing (30) and at least one cutting unit (22) accommodated and supported by the housing, wherein each cutting unit comprises: 
an external cutting member (20) having a plurality of hair-entry openings; and 
an internal cutting member (Para 0032) which is rotatable relative to the external cutting member about an axis of rotation (Para 0032); 
 wherein the shaving unit comprises, for each cutting unit, a locking system (Paras 0041,0042) configured and arranged to prevent, during use, rotation of the external cutting member of the respective cutting unit relative to the housing at least in a rotational direction of the internal cutting member about the axis of rotation, said locking system comprising a first locking member (Fig. 1) connected to one of the housing (30) and a first locking member (22c) connected to the other one of the external cutting member for cooperation with the first locking member, 
wherein the first locking member comprises an annular array of N1 first arresting elements (44) which are concentrically arranged relative to the axis of rotation with a uniform distribution about the axis of rotation, and wherein the second locking member (22c) comprises N2 second arresting elements, 
wherein: 1 ≤ N2≤N;
 the N2 second arresting elements are configured and arranged to be each engageable with a respective one of the N1 first arresting elements in any of N1 angular positions of the external cutting member (30) about the axis of rotation relative to the housing (30), and 
each of the N2 second arresting elements is configured and arranged to prevent rotation of the external cutting member relative to the housing in said rotational direction by engagement with said respective one of the N1 first arresting elements in any of said N1 angular positions of the external cutting member (Para 0042).

Regarding claims 1 and 20, Nakano teaches there are no restrictions to the number of first arresting elements which can be more than five (Para 0043), but does not teach wherein at least two of the N1 arresting elements abut.
Haites also provides a teaching in the art of shaving units that it is known to use a variation of cams (15,16) and recesses (Para 0014) regarding the number, shape and dimensions.
It would have been obvious to one having ordinary skill in the art to provide Nakano with a variation of number, dimension, and shaped cams and recesses as taught by Haites to position the cutting unit level in the shaving head holder (Para 0014, Haites). One having ordinary skill in the art would recognize varying the number of recesses (by increasing the number of recesses)m altering the dimensions of the recesses or changing the pattern of the recesses are all feasible changes that would lead at least two arresting elements in an abutting relationship. Implementing any of the above modifications would not alter the function of the device, which is (providing cams and corresponding recesses) proper positioning of the cutting unit.
Regarding claims 1 and 2, Nakano teaches there are no restrictions to the number of first arresting elements which can be more than five (Para 0043), but does not teach N1≥8 or N1≥16.
Haites also provides a teaching in the art of shaving units that it is known to use a variation of cams (15,16) and recesses (Para 0014).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the shaving unit of Nakano with more than five arresting elements having various dimensions and shapes, as taught by Nakano, himself or Haites to support and stabilize the outer cutter relative to the housing. This permits the cutter to tilt in various directions to improve the fit of the shaver against the skin (Para 0013, Nakano). One having ordinary skill in the art would have been prompted by the teachings of Nakano and Haites to try a various number of arresting elements greater than five to permit adequate locking of the outer cutter relative to the housing. It would have been obvious for the following reasons:
1) At the time of invention there was a recognized problem of the outer cutter rotating relative to the housing; which there was a need to resolve. Both Nakano and Haites provide solutions to resolving this problem by providing a shaving locking system. The shaving locking system provides numerous projections and recesses permitting the outer cutter to lock relative to the housing, thereby, eliminating rotation. 
2) Nakano and Haites identify that there are a finite number of identified, predictable potential solutions to the recognized problem. In other words, the locking system of Nakano and Haites comprises a finite number of projections and recesses, greater than five, that will permit proper locking of the outer cutter relative to the housing. This eliminates unwanted rotation of the outer cutter, while still permitting the outer cutter to tilt at various desired angles to fit to the user’s skin for an improved shave.
3) One having ordinary skill in the art could have pursed the known potential solutions with an reasonable expectation of success. In this instance, providing the outer with more than five ribs, would have been one pursing the known potential solution of providing proper locking of the cutter relative to the housing. One would have recognized that by providing locking members of greater than five, around the perimeter of the outer shaving unit would arrive at the anticipated expectation of properly locking and securing the shaver relative to the housing. 
4) Based on the facts of the case, one having ordinary skill in art would have been prompted by the teachings of Nakano and Haites to try locking members, greater than five around the perimeter of the shaver, to properly lock the outer shaver relative to the housing. The teachings provide support that there was a known problem to be resolved in which there are a finite number of locking members, of greater than five upwards to as many as 16, that can be circumferentially arranged to arrive at the expected solution of properly securing the outer cutter member.
In re claim 3, Nakano teaches wherein the external cutting member (22, Nakano) is made from a metal (Para 0038, Nakano) and wherein the respective one of the second locking members (30, Nakano) connected to the external cutting member is integrally formed with a plastic carrier (resin, Para 0038, Nakano) which is connected to the external cutting member.
Note, Para 0038 provides details to the cutter frame 30 being formed by resin molding and specifically the outer cutter hole (44, Nakano) which engage with arresting elements (22c, Nakano) as shown in Figure 5. Further, the Examiner has interpreted resin to be a plastic.
In re claim 4, wherein the housing comprises a base portion and, for each cutting unit, a respective skin supporting member (the surface areas surrounding the cutter 22 as shown in Figures 1a-1c, Nakano) surrounding the external cutting member (22, Nakano), wherein in each cutting unit the respective one of the first (22c, Nakano) and second locking (30, Nakano) members connected to the housing is connected to the respective skin supporting member.

In re claim 5, Nakano teaches wherein each of the N1 first arresting elements is an indentation (44, Nakano) provided in an annular surface of the first locking member (30, Nakano) extending perpendicularly to the axis of rotation (Fig. 5, Nakano), and wherein each of the N2 second arresting elements is a protrusion (22c, Nakano) provided on the second locking member and configured and arranged to be engageable with a respective one of the N1 indentations in any of the N1 angular positions of the external cutting member (22, Nakano) by a motion of the external cutting member relative to the housing in a direction parallel to the axis of rotation during assembly of the cutting unit (Para 0043, Nakano).

In re claim 9, Nakano teaches the housing (30, Nakano) comprises, for each cutting unit (22, Nakano), a respective skin supporting surface (Fig. 1, Nakano) surrounding the external cutting member (22, Nakano), wherein the plurality of hair-entry openings is provided in a skin contacting surface (Para 0032, Nakano) of the external cutting member which protrudes relative to the skin supporting surface in an axial direction parallel to the axis of rotation over an exposure distance, and wherein the shaving unit comprises, for each cutting unit, a supporting structure (Para 0032, Nakano) for supporting the external cutting member relative to the housing in at least said axial direction, said supporting structure defining at least a minimum value of said exposure distance and being configured and arranged such that said minimum value is dependent on the angular position of the external cutting member about the axis of rotation relative to the housing.
At least Figure 1b shows the exposure distance, which is the tilt of the cutter relative to the supporting structure of the shaver.
	
	In re claim 15, Nakano teaches a main body (Para 0032, Nakano) accommodating a drive system (Para 0032, Nakano) and further comprising a shaving unit (22, Nakano) as claimed in claim 1 coupled to the main body (30, Nakano).
	In re claim 16, Nakano teaches wherein the housing has a skin supporting surface (Fig. 1, Nakano) and the external cutting member (22, Nakano) has skin contacting surface having the plurality of hair-entry opening, and wherein a distance between the skin supporting surface and the skin contacting surface is adjustable in response to changing an angular position of the external cutting member about the axis of rotation relative to the housing (Para 0009, Nakano).

	Regarding claim 6, Nakano teaches a plurality of projections received in recesses, but does not teach the indentations and protrusions are triangular. 
Haites provides a teaching that the cam (15,16) and recesses (13,14) can have various shapes.
It would have been obvious to one before the effective filing date of the invention to shape the indentions and protrusions of Nakano of a desired shape as taught by Haites to permit a particular cutting unit to be placed in a holder of a particular type of shaving apparatus to prevent the occurrence of errors that may have adverse consequences (Para 0007). One having ordinary skill in the art would have been prompted by the teachings of Haites to try various known shapes, including a triangle. It would have been obvious for the following reasons:
1) At the time of invention there was a recognized problem of a particular cutter being placed and secured in a particular type of shaving apparatus; which there was a need to resolve. Both Nakano and Haites provide solutions to resolving this problem by providing the cutter with protrusions which engage corresponding shaped indentions to secure the particular shaving head to the cutter. Haities specifically provides a teaching that various shapes can be used for proper engagement between the particular cutting and shaving apparatus. 
2) Nakano and Haites identify that there are a finite number of identified, predictable potential solutions to the recognized problem. In other words, in order to place and secure the particular cutting unit of both Nakano and Haites into the shaver there are a finite number shapes permitted by the projections and recesses, inclusive of triangular, to provide such placement.
3) One having ordinary skill in the art could have pursed the known potential solutions with an reasonable expectation of success. In this instance, providing the particular cutter with a plurality of triangular protrusions to engage corresponding triangular indentations would have permitted the particular cutter unit to be properly placed in the particular shaving unit to prevent the occurrence of errors.
4) Based on the facts of the case, one having ordinary skill in art would have been prompted by the teachings of Nakano and Haites to try various shaped protrusions and corresponding shaped indentions, of a triangular orientation, to place and secure a particular cutter in a specific shaving apparatus to prevent the occurrence of errors that may have adverse consequences.
In re claim 20, Nakano teaches a shaver (Fig. 1a) comprising a housing (30) and a cutter (22) supported by the housing, wherein each cutter comprises: 
an external cutting member (20) having a plurality of hair-entry openings; and 
an internal cutting member (Para 0032) which is rotatable relative to the external cutting member about an axis of rotation (Para 0032); 
a locking system (Paras 0041,0042) configured and arranged to prevent, during use, rotation of the external cutter member relative to the housing in at least a rotational direction of the internal cutter about the axis of rotation,
wherein the locking system comprises a first locking member (Fig. 1) connected to one of the housing and a second locking member (22c) connected to the external cutter for cooperation with the first locking member
wherein the first locking member comprises an annular array of N1 first arresting elements (44) which are concentrically arranged relative to the axis of rotation, and wherein the second locking member (22c) comprises N2 second arresting elements configured to be engageable with a respective one of the N1 first arresting elements.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable Nakano in view of Haites et al., as applied to the above claims, and in further view of US Patent Application Publication No. 20150224654 to Steur.
In re claim 7, Nakano teaches wherein each of the N1 first arresting elements is an indentation (44) provided in a cylindrical surface of the first locking member (30) arranged concentrically relative to the axis of rotation, and wherein each of the N2 second arresting elements (22c) is an element provided on the second locking member (22) and configured and arranged to be engageable with a respective one of the N1 indentations in any of the N1 angular positions of the external cutting member (30) by a force in a radial direction relative to the axis of rotation, but does not teach the second arresting element is an elastic spring element engageable with an indention by a biasing force.
Steur provides a teaching in the art of shavers that it is known to lock two structures relative to one another to prevent rotation. Steur locks the retainer and the support member relative to one another by detent (elastic) spring elements in which a force must be applied to overcome the detent (Paras 0008-0010).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the indentation and protrusion arrangement of Nanako with a spring detent locking arrangement as taught by Steur to prevent unwanted rotational movement. Providing Nanako with a spring detent locking arrangement is merely an obvious design variant for locking corresponding structures relative to one another.

Regarding claim 13, Nanako teaches wherein the shaving unit comprises for each cutting unit an external cutting member and an internal cutting member, but does not teach a user operable member configured and arranged to rotate the external cutting member about he axis of rotation in a direction opposite to the internal cutting member.
 Steur provides a teaching in the art of shavers of a retainer (30) having a cross member (50) in which gripping protrusions (52) which permit the user to grasp and rotate the retainer for disassembly (Para 0037) for the purpose of cleaning the shaver.
It would have been obvious to one before the effective filing date of the invention to provide the cutting units of Nanako with a plurality of gripping protrusions as taught by Steur for a user to engage for ease of rotating and disassembling the corresponding rotating structures (which in this instance are the external and internal blades) for cleaning (Para 0037, Steur). 



Allowable Subject Matter
Claims 8 and10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The amendments to claim 14 changed the scope of the claim. The claim is no longer in condition for allowance. Due to the indefiniteness of claim 14 it has not been rejected under prior art. Applicant is reminded that a patent cannot be granted with multiple claimed embodiments (that are mutually exclusive). 

Response to Arguments
Applicant's arguments filed July 27, 2022 have been fully considered but they are not persuasive. Applicant argues Nakano and Haites, alone or in combination do not teach at least two of the N1 first arresting elements abut each other.
The Examiner disagrees. Nakano teaches there are no restrictions to the number of first arresting elements which can be more than five. Haites provides a teaching in the art of shaving units that it is known to use a variation of cams and recesses and dimensions and sizes (Para 0014) to position a cutting unit level in the cutting head. One having ordinary skill would recognize that the external cutting members of Nakano and Haites are designed with a specific surface area. One would recognize that a variety of modifications could occur, based on the teachings of Nakano and Haites, leading to at least two of the first arresting elements abutting each other. For instance, Haites teaches a variation of cams, (corresponding) recesses, shapes and dimensions could be used. Based on the teachings of Haites, one of ordinary skill in the art would recognize that increasing the number of cams would reduce the surface area between each element and lead to the elements being in an abutting relationship. In other words, if one of ordinary skill in the art were to increase the square shaped recesses of Haites to maximize the entire area of the surface the shapes could be arranged in an abutting relationship and still perform the intended purpose. One would further recognize changing the dimensions of the cams and corresponding recesses could lead to the elements being arranged in an abutting relationship. Further, arranging the cams and recesses in a desired pattern could also lead to the elements being arranged in an abutting relationship. It was been concluded that based on the teachings of Nakano and Haites, in conjunction with the knowledge one of ordinary skill in the art possesses, that numerous modifications can be made to the cams and recesses which would lead to the recesses being arranged in an abutting relationship. This arrangement would be a design choice and would not alter the function of the device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724